In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-07-00130-CR
         ______________________________


    MARCUS DESMOND PLEASANT, Appellant

                           V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the 124th Judicial District Court
                 Gregg County, Texas
               Trial Court No. 34153-B




      Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Carter
                                   MEMORANDUM OPINION

       Marcus Desmond Pleasant, appellant, has filed with this Court a motion to dismiss his

appeal. The motion is signed by Pleasant and his counsel in compliance with Rule 42.2(a) of the

Texas Rules of Appellate Procedure. See TEX . R. APP . P. 42.2(a). As authorized by Rule 42.2, we

grant the motion. See TEX . R. APP . P. 42.2.

       Accordingly, we dismiss the appeal.




                                                Jack Carter
                                                Justice

Date Submitted:        February 19, 2008
Date Decided:          February 20, 2008

Do Not Publish




                                                   2